PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/081,070
Filing Date: 6 Apr 2011
Appellant(s): HYNDMAN et al.



__________________
Brian L. Arment
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Appellant’s amendments dated 27 October 2021 and 2 November 2021 have been entered; since they cancel claim 6, which was part of the basis for the 35 U.S.C. § 112 rejection(s), the § 112 rejections are withdrawn.

(2) Response to Argument
The Examiner first notes the claim interpretation (within the broadest reasonable interpretation) in light of the specification that is, and has been, applied to the claims by the Examiner based on the terminology used, in part since some of the phrasing or terminology has been added since the prior PTAB Decision (dated 1 November 2019, hereinafter “PTAB Decision”), and some terminology is rather sparsely indicated in the specification:
“extract” (and its derivations) is only mentioned at Appellant ¶¶ 0029 and 0031-0033, but without any description as to what is encompassed, or how the 
“metadata” (i.e., data about data) is only discussed at Appellant ¶¶ 0031-0033 and 0036, indicating that this may include context (at ¶ 0031), various names and/or keywords (at ¶¶ 0032-0033), and/or information manually added (by the author, e.g.) (at ¶ 0033); therefore, this is interpreted to include, e.g., text and/or descriptive or other information.
“translate” (and its derivations) is only mentioned three times, at Appellant ¶¶ 0034-0036, with only ¶ 0036 related to translating metadata and that indication provides no information on what “translating” would require or encompass – it merely says to do it. Therefore, since the metadata may be names, text, and/or descriptions, and extracting apparently encompasses merely copying (such as manually entered text as metadata), the term “translating” is interpreted to merely require or indicate pasting the metadata (e.g., text) into the web page and/or otherwise associating or applying that data to the web page so that advertising may be placed. The Examiner notes that Merriam-Webster indicates the definition of translate includes “2a: to bear, remove, or change from one place, state, form, or appearance to another: TRANSFER, TRANSFORM[;] translate ideas into action” (see https://www.merriam-webster.com/dictionary/translate). Therefore, to “translate” the metadata from one place to another (e.g., the virtual environment to the web page) has been interpreted as merely meaning to apply 
“virtual environment” need not be virtual or augmented reality (e.g., real-time imaging of a real or imagined place), but also includes, e.g., games and/or gaming where pre-placed advertisements, instead of being static or “baked in” (as Appellant describes them) may still be pre-placed but interchanged at various times, or as desired – such as when they become obsolete (see Appellant ¶¶ 0028-0029).
Therefore, in brief, the claims encompass, for example, copying metadata such as name or location into a searchable web page, an advertisement server searching the web page to retrieve an advertisement, inserting the advertisement into the web page, and rendering the web page in a predefined location of a virtual environment. 

Appellant first argues the § 101 rejections, asserting with respect to claim 1 that “The Office action is improperly fixated on the advertisement aspects of claim 1 and the present application” (Appellant Brief dated 28 October 2021, hereinafter “Brief”, at 3), “The Office action improperly ignores all the limitations added by the Appellant” (Id. at 4), and “Therefore, the Office action fails to properly present an analysis of claim 1 in relation to the 2019 PEG for Step 1, or Step 2A, Prong 1” (Id.).
The Examiner answers: the Non-Final Office Action dated 16 April 2021 (hereinafter “Office Action”) details every single limitation of claim 1, and identifies all changes or amendments to claim 1 relative to the claim phrasing that was affirmed by the PTAB Decision as being directed to an abstract idea. Appellant, perhaps 
The discussion Appellant offers regarding 2D and 3D, and what appears to be asserted as “technical limitations” appear to be essentially outside the scope of the claim. Although the terms “two-dimensional (2D)” and “three-dimensional (3D)” are used, the Examiner notes that literally everything presented on an essentially flat computer screen (including various forms such as desktops with a monitor, laptops, tablets, mobile device, gaming device, etc.) is 2D, even if considered to be portraying a 3D environment. Various forms of shadowing, shading, perspective, etc. may make the display rendering appear 3D to some extent, but the display is still 2D. Both the virtual environment and the 2D space are pre-existing and predefined per the claims. The “technical limitations” are apparently that HTML and/or JavaScript® are asserted as not used in a virtual environment (per Appellant’s reference to Appellant ¶ 0008); however, the claims do not prevent or require the use of HTML or other scripting or languages – there simply is no limitation regarding the type of coding used. Even if not using HTML and/or JavaScript® is accepted as true, Appellant’s specification indicates that “The author of the 3D content can also manually add additional metadata to the 3D environment that could be extracted and used” (Appellant specification ¶ 0033). Therefore, the metadata at the claims can have been manually entered so as to be available for extraction and insertion in/on a 
So the process being claimed is to extract data (in the instant case, metadata, i.e., data about data) and place that data/metadata into a web page (virtually all web pages are searchable – Appellant admits as much at Appellant specification ¶ 0008, as the use of HTML enables searching) that is then displayed in a predefined space so as to render the advertisement. The extracting can be performed in any manner and by any means apparently – see Appellant ¶¶ 0029 and 0031-0033 as the only mentions of extracting, and then merely saying to do it without any guidance as to how. And standing up a web page with content (such as data, and/or metadata) is what people do – including content that is extracted and/or copied from other areas or sources (e.g., copying and pasting data such as the indicated metadata); therefore, this is included with the abstract idea. The process continues with searching the web page and inserting an identified advertisement for rendering, which Appellant ¶ 0008 indicates is what is “[t]ypically” done – i.e., it is considered also to be abstract.

Appellant then argues the analysis regarding “Step 2A, Prong 2 and Step 2B” and rejection “assertions that are not applicable to the limitations currently recited by claim 1” such as Appellant’s allegation that “Nowhere in claim 1 does it recite that the metadata defines the space, despite the above assertion” (Brief at 4).
The Examiner answers: However, the “defining a space” comment by the Examiner Appellant complains of is using the term “defining” as similar to identifying the space into which something would be inserted or criteria used for the insertion – the actual 2D space is “predefined” according to the preamble, its dimensions would not change and does not need further defining. The claims are “defining” the space into which an/the advertisement is to be inserted as being the web page (with the metadata in it), that web page is then inserted (or to be inserted, from the perspective of the advertisement server providing the advertisement) into the predefined 2D space in the pre-existing virtual environment.
Appellant does not assert any particular limitations as overcoming the PTAB Decision finding of an abstract idea, nor does Appellant indicate a specific technical improvement. Appellant appears to merely imply that any placement of advertisements in a virtual environment is not an abstract idea, generally. The PTAB Decision refutes this assertion, and the Examiner notes that like indicated at the PTAB Decision (see pp. 12-13), the instant claims are not providing a technical solution, but are merely placing the metadata into a web page (and performing what is indicated to be the typical solution of placing the advertisement into the webpage) and inserting the web page into the virtual environment. This would be an improvement to the abstract idea, not an improvement in technology, and the Examiner notes that even assuming “that the techniques claimed are ‘[g]roundbreaking, innovative or even brilliant,’ … [t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter”, there is “nothing but [targeting] based on selected information and the presentation of the results …. No matter how much of an advance in the … field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting (SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And “[a]s many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’, or a particular ‘source’, that limitation does not make the collection and analysis other than abstract. Electric Power, 830 F.3d at 1353, 1355 (citing cases)” (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167).
The Examiner notes an example (or several forms of an example) that are encompassed – a user enters or traverses a virtual environment such as a shopping mall, airport, highway, race track, etc. (a depiction of a real or imagined place), and various billboards, signs, vending machines, directories, etc. are present (predefined) – see Appellant Figs. 3 or 4. The web page is shown on the billboard, sign, etc. as the user would view it, and the advertising may change according to the time of day, location, etc. of the virtual environment, i.e., according to airports in different cities, or different stores in different shopping malls, or morning vs. afternoon advertisements. But the advertisements do not need to by dynamically changing constantly – the same advertisement may be in place at a location for quite some time, such as until it gets stale or outdated (see, e.g., Appellant ¶ 0006). The advertisement can then be changed by merely pasting in (i.e., “translating”) new metadata into the web page. However, this is what people do for applications such as mall directories, electronic or traditional billboards, and other such venues

Appellant then argues the prior art rejections under 35 U.S.C. § 103 over Hyndman in view of Harik and in further view of Anderson, first alleging that “The Office action mischaracterizes the above references and does not clearly explain the combination of those references. Therefore, the Office action fails to present a prima facie case of obviousness” (Brief at 5) and “The above assertions do not even address the insertion of an advertisement into a searchable webpage. Rather, the assertions generically indicate that web page content can be received and that the content may include an advertisement” (Id.).
The Examiner answers: The advertisements are inserted in Hyndman. The claims only require insertion by the ad rendering system, and Appellant admits that Hyndman obtains content from the web server, and that the content may include an advertisement (Id.). Figs. 3 and 4 of Hyndman both illustrate content elements and ad(s) as inserted into the web page that is rendered. The cited passages of Hyndman (i.e., ¶¶ 0043-0045 and 0050) indicate that the URLs (e.g., URL-1 and/or URL-2) are associated to the virtual environment, and “Upon receipt of the URL, the web browser 25 will obtain the content associated with the URL from web server 19” (Hyndman at 0045), and that the URLs may link to each other to call further or other information that that which was initially displayed (Hyndman at 0050) – all indicating content, such as ads, that would be inserted into the page when received. Since the ads (and content elements) are displayed or rendered as at Fig. 3 and 4 of Hyndman, they have to have been inserted into that web page (they would not magically appear sua sponte). It appears that Appellant may be envisioning or arguing based on a different view of breadth, but the appropriate claim breadth indicates that the ad insertion does not need to be dynamic or real-time, and any system or computer that is used to place the ads on the web page would be an ad rendering system, so the fact that they are present indicates that they have been inserted. If Appellant desires to have a narrower interpretation, the claims would require amending, and support would need to be recited. The current claims, however, only require (in relation to this argument) that the ads be inserted by the ad rendering system, and Hyndman specifically shows that advertisements are at the web page and therefore inserted.
The Examiner notes that advertisements are also inserted at Harik as incorporating Anderson, as recited and combined – that is the motivation for the combination at the rejection; however, since Hyndman already indicates that the advertisements are inserted to be present on the web page, there appears no reason to further invoke Harik and/or Anderson for this. But the indication that the combination is based on enabling, or better enabling, the insertion reinforces the combining of the references.

Appellant next continues the 103 arguments by alleging that Harik (as incorporating Anderson), “does not indicate that the targeting information is ever translated into the requested web page, as required by claim 1” (Brief at 7). 
The Examiner answers: Harik, as incorporating Anderson, indicates that metadata (i.e., the targeting information at Harik and Anderson) is present at the web page that is searched in order to select and place advertisements. As indicated at the claim interpretation above, “translating” does not require (per the light of the specification) anything more than merely placing or pasting the metadata on the web page. The metadata may have been manually entered, and need only be text or a name, for example (per the claim interpretation explanation above). This metadata is extracted in Hyndman, and is present in Harik and Anderson, so similar to the indication above, the only possible way for any metadata to appear at the web page in Harik as incorporating Anderson is for that metadata to be “translated” – pasted or placed – into the web page of Harik/Anderson. The metadata cannot simply or magically appear on its own.
Since “translating” is not defined or described, it is broadly interpreted as generally copying, pasting, or otherwise associating that data to the web page. The Examiner, nor anyone else of ordinary skill in the art would or could be aware of any further meaning or requirement(s) associated with “translating”. As such, at the combination indicated by the rejection, Hyndman is associating the URL with browser state and/or parameters (as targeting information, i.e., metadata) and sending that to the server – which would or could be considered one form or instance of translating the information as claimed. Further, Harik as incorporating Anderson is combined in to indicate a searchable web page being searched so as to select an advertisement, where this searching requires that the metadata be “translated” (as interpreted) such that the metadata can be used to target to that web page. Anderson, for instance, as recited at the rejection, recites at least three ways to obtain the document information so that it can be associated to that web page, and further incorporates at least three more documents (i.e., U.S. Application 10/113,796, which is now U.S. Patent No. 7,363,291, U.S. Application 09/734,886, which is now U.S. Patent No. 7,421,432, and U.S. Application 09/734,901, which is now U.S. Patent No. 7,305,380) regarding techniques to obtain information that would necessarily be associated with the web page in order to enable targeting content such as advertisements to respective web pages (see Anderson at 0057). Harik also specifically indicates that features of a page, such as topics or concepts, are associated with a page, as well as information such as user characteristics (e.g., location, language, etc.) (Harik at 0045). As such, since the information is translated per the broadest reasonable interpretation of that term in light of the specification, the translating is performed as recited at the rejection.
Appellant appears to be envisioning or imagining a much narrower interpretation of the term “translating” that further appears to require actions or activities that are not described in the specification. As such, or to the extent that some other interpretation of “translating” is envisioned by Appellant, the argument is directed to limitations and/or activities not required by the instant claims. 

Appellant next continues the 103 arguments by alleging that “the Office action fails to properly explain how the teachings of Hyndman, Harik, and Anderson would be combined to render the limitations of claim 1 obvious” (Brief at 7), apparently based on the above allegations that elements are not disclosed or taught, but then continuing by indicating that the data itself is different (Id.). 
The Examiner answers: As explained above, the elements are in fact disclosed and/or taught and have been recited to for the argued claim elements. The applicable rule under, based on the statute itself and the Graham factors, is that when/if there is a difference between the claimed invention and the prior art, § 103 may be used for rejection when it would be obvious to combine, generally using the rationale(s) and/or motivation(s) as indicated in KSR. The inserting is indicated at Hyndman, and the combination is further based on Harik and Anderson also inserting ads “in order ‘to allow advertisers to put targeted ads on any page’” (as at the Office Action rejection, p. 13, citing Anderson at 0013). The translating is merely applying the data so as to place the ads as indicated by the combination and as explained above. Regarding the data being the same, Appellant appears to be requiring a § 102-based rejection that already declares the data, rather than an obviousness rejection to encompass the data claimed. Appellant alleges that “None of the information taught by Harik/Anderson is equivalent to the metadata of claim 1 or the information of Hyndman” (Brief at 8); however, there is no applicable rule that the information of a secondary reference must be the same as, or equivalent to, the information of a primary reference – if they were the same, § 102 would apply. Equivalency would only appear to apply if the information were different from the claim requirements. Regarding “the metadata of claim 1”, there is no apparent specific data or requirement for the metadata at claim 1 – it is whatever is extracted and translated. The Examiner notes the inclusion of the language, location, time of day, and keywords as metadata included in the combination at claim 1 since claims 2 and 3 require such metadata, as such, the combination is specifically tailored to further, or also, address the dependent claims.
Harik as incorporating Anderson are combined in for teaching, per the combination, that the additional and/or different data may be included so as to enable targeting based on that data, and the rationale used at the rejection reflects this. Therefore, rejection explains the rationale as to why one of ordinary skill would combine the teachings - “in order ‘to allow advertisers to put targeted ads on any page’” based on that metadata.

Appellant next continues the 103 arguments by alleging with respect to claim 2 that elements are not disclosed as per the allegations above, and the “limitations of claim 2 further define the translating step of claim 1” (Brief at 9), “Claim 2 further recites preserving a language, location, and time of day of the computing device in association with the searchable web page, wherein the advertisement server uses the language, location, and time of day to select the web-based advertisement” (Id.). 
The Examiner answers: As explained above, the elements are in fact disclosed; therefore, no further explanation regarding this appears required. Regarding the “limitations … further defin[ing] the translating step of claim 1”, the Examiner notes that claim 2 really just defines the metadata that is being used – language, location, and time of day. The term “populate” or “populating” is only mentioned at Appellant specification ¶¶ 0031 and 0032, but without any definition or indication of this being any different from the “translating” terminology used at claim 1 and Appellant ¶¶ 0034-0036. One of ordinary skill in the art would or could be aware of any further meaning or requirement(s) associated with “populating” as compared or contrasted to “translating”; therefore, the terms are regarded as essentially synonymous, i.e., equivalent. As such, the language, location, and time of day that claim 2 indicates as used to select the advertisement, are really just describing or defining the metadata that claim 1 says is being searched to identify the advertisements. The combination addresses using such metadata at the parent claim, and the rationale for doing so.

Appellant next indicates regarding the “Remaining Claims [that t]he Appellant refrains from discussing the remaining dependent claims in view of their dependence upon otherwise allowable independent claims” (Brief at 10). 
The Examiner answers: therefore, the Examiner relies on the reasoning and explanation above.

Appellant nevertheless continues the 103 arguments, arguing that claims 22-23 and 25-26, as further rejected by combining Hyndman, Harik, and Anderson in further view of Zohar, are patentable since it is asserted that Zohar does not cure the alleged deficiencies of the parent claims (Brief at 10). 
The Examiner answers: therefore, the Examiner relies on the reasoning and explanation above.

Appellant finally continues the 103 arguments by alleging with respect to claims 23 and 26 that “The cited paragraphs do not disclose anything about including avatar movement information in anything analogous to metadata. Moreover, the cited paragraphs do not even mention perspective or the changing thereof.” (Brief at 11). 
The Examiner answers: The Examiner again notes the breadth of the claims, where the only mention in Appellant’s specification related to avatar metadata is Appellant ¶ 0033 indicating that “metadata … can be derived from information about the avatars in the virtual room, such as, for example, avatar names, corporations, key words taken from text messages, or web pages associated with the virtual environment client 20.” This only exemplifies, but does not define what the metadata is, or how it is derived – such specification information cannot be read into the claims from the specification (see MPEP § 2111.01(II)).
Hyndman at 0033-0034 describes Figs. 2, 3, and 4, where a user “can control the movement of the Avatar … such as by causing the Avatar to walk, run, …” etc. (Hyndman at 0033), so as to “cause the Avatar to walk up to the sign … [or] to the oval shaped window 40 (FIG. 4), to move to the window 41, door 43, or to move elsewhere. And it is noted that the displays on the web pages shown. As the user moves the avatar, the perspective shown changes (the window 40 is to the side, then the sign 52 is in front of the user, then the window 40 is in front, but farther away, etc. (See, compare, Figs. 2-4). Hyndman describes this as what “[t]ypically” happens with avatars and movement. The Examiner notes, however, that the web page content on the displays is changing according to the avatar movement – more or less pieces of content and/or ads are presented according to the movements and “proximity” or perspective of the avatar. Therefore, since the combination indicates the content such as advertising is selected according to the metadata, in order to select new, different, or more content, the avatar information is indicated to be causing the change in displays. As a further explanation of this in Hyndman, Hyndman at 0038-0039 indicates that “Avatars can interact with the content” (Hyndman at 0038) and/or “Avatars/users can view the content and interact with the content” (Hyndman at 0039). This interaction requires avatar metadata in order to cause the interacting. Further still, Hyndman at 0041 specifically indicates the change in perspective as altering the content, Hyndman at 0045 indicates that the “web browser may request the URLs as the Avatar encounters surfaces in the virtual environment”, and Hyndman at 0046 indicates that “[w]hen the user's Avatar is in the vicinity of an area that is associated with a URL, the virtual environment client will retrieve the content”, which indicates that the perspectives and encountering (i.e., moving to the sign, window, etc.) changes the metadata as derived from avatar so as to call/select content.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622

Conferees:
/ILANA L SPAR/     Supervisory Patent Examiner, Art Unit 3622      

/WILLIAM A BRANDENBURG/     Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.